Case 9:21-cv-80172-DMM Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  TOM SCHWARZ
  S8729 Waters Edge Way                                     Case No.
  Prairie du Sac, WI 53578

                   Plaintiff,

         vs.

  SEEMAN HOLTZ PROPERTY AND
  CASUALTY, LLC
  301 Yamato Road, Suite 2250
  Boca Raton, FL 33431

                     Defendant.


                                  COMPLAINT
  _____________________________________________________________________________

         Plaintiff Tom Schwarz states as follows for his Complaint:


                                             The Parties

         1.      Plaintiff Tom Schwarz is an adult resident of the State of Wisconsin.

         2.      Defendant Seeman Holtz Property and Casualty, LLC (“Seeman Holtz”) is a

  Delaware Limited Liability Company with its principal office located at 301 Yamato Road, Suite

  2250, Boca Raton, FL 33431. Seeman Holtz is a nationwide, independent insurance broker

  offering major insurance lines.

                                       Jurisdiction and Venue

         3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) as the

  parties are citizens of different States and the amount in controversy exceeds $75,000, exclusive

  of costs and interest. Upon information and belief, Seeman Holtz’s member or members are

  citizens of states other than Wisconsin.
                                                  1
Case 9:21-cv-80172-DMM Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 4




          4.     The Court has personal jurisdiction over the parties pursuant to a contractual

  forum selection, and the parties contractually agreed this Court is the proper venue.

                                         Background Facts

          5.     Pursuant to a Stock Purchase Agreement dated December 4, 2018 (the

  “Contract”) Seeman Holtz agreed to purchase plaintiff Tom Schwarz’s 6001 shares of common

  stock in Schwarz Insurance Agency, Inc. (the “Schwarz Agency”).

          6.     In this transaction, Seeman Holtz also purchased 6000 shares of common stock in

  the Schwarz Agency owned by Tom Schwarz’s sister, Kathy Schwarz.

          7.     The purchase price for both Tom Schwarz’s and Kathy Schwarz’s shares in the

  Schwarz Agency was sixteen million dollar ($16,000,000) (the “Purchase Price”).

          8.     The Contract ¶ 12 required Seeman Holtz to pay seven million five hundred

  thousand dollars ($7,500,000) of the Purchase Price at closing, followed by a post-closing

  payment of three million dollars ($3,000,000) on or before January 31, 2019 and another post-

  closing payment of two million five hundred thousand dollars ($2,500,000) on or before May 31,

  2019.

          9.     The Contract ¶ 12 additionally required Seeman Holtz to issue a Seller Party

  promissory note to each of Tom Schwarz and Kathy Schwarz for payment of their portion of the

  remaining Purchase Price, to be paid in thirty-six (36) equal monthly installments following the

  closing date (each, a “Deferred Payment”).

          10.    Seemann Holt’s promissory note to Tom Schwarz represented approximately two

  million, two hundred fifty thousand dollars ($2,225,000) total remaining to be paid from the

  Purchase Price and was payable in 36 installments of sixty-two thousand, five hundred dollars

  ($62,500) each.



                                                   2
Case 9:21-cv-80172-DMM Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 4




          11.     Seeman Holtz made the first monthly Deferred Payment to Tom Schwarz in May

  2019 and timely made 11 additional Deferred Payments to Tom Schwarz through April 2020,

  totaling seven hundred fifty thousand dollars ($750,000).

          12.     However, Seeman Holtz failed to make Deferred Payments to Tom Schwarz for

  May 2020 through the present date.

          13.     Seeman Holtz owes Tom Schwarz the remaining balance of the Deferred

  Payments totaling one million, five hundred thousand dollars ($1,500,000).

          14.     The Contract ¶ 12 states that Seeman Holtz will pay to Tom Schwarz “on demand

  all reasonable costs and expenses of collection with respect to . . . the Deferred Payment that is

  not paid when due, including reasonable attorneys’ fee and expenses.”

          15.     The Contract ¶ 36 states that Florida law governs the Contract and that any party

  suing the other to enforce a Contract term shall bring the action in this Court. Paragraph 36

  further states that each party waives any obligation to venue and consents to exclusive

  jurisdiction of this Court.

                                  Count One – Breach of Contract

          16.     Tom Schwarz incorporates by reference the foregoing allegations in the

  Complaint.

          17.     The Contract is a valid and binding contract between Seeman Holtz and Tom

  Schwarz.

          18.     Seeman Holtz breached the Contract by failing to pay amounts due and owing

  Tom Schwarz.

          19.     Seeman Holtz’s breach has caused damages to Tom Schwarz in an amount to be

  determined at trial.



                                                   3
Case 9:21-cv-80172-DMM Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 4




         WHEREFORE, Tom Schwarz respectfully requests the following relief:

         A. Judgment against Seeman Holtz as prayed for in the Complaint;

         B. An award of Tom Schwarz’s actual attorney’s fees and related expenses in pursuing

             this claim;

         C. For any other relief the Court deems just and reasonable.

         Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                                 Respectfully Submitted,

  Dated: January 28, 2021                         /s/ Avi Kaufman
                                                 Avi R. Kaufman (FL Bar no. 84382)
                                                 kaufman@kaufmanpa.com
                                                 Rachel E. Kaufman (FL Bar no. 87406)
                                                 rachel@kaufmanpa.com
                                                 KAUFMAN P.A.
                                                 400 NW 26th Street
                                                 Miami, FL 33127
                                                 Telephone: (305) 469-5881

                                                 Counsel for Plaintiff Tom Schwarz




                                                    4
